Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1-2, 4-8 are rejected due to said dependency. 
	Claim 1 recites “acquiring from the first signal and the second signal, an arterial blood component signal and a venous blood component signal corresponding to the presumptive value”. It is understood that the presumptive value of an arterial oxygen saturation is set by the user and the first and the second signals are obtained from the pulse oximeter. Therefore, it is unclear in what way the arterial blood component signal and a venous blood component signal that are related to the measured signals by the pulse oximeter correspond to the presumptive value set by the user. Clarification is requested via amendments. Same rejection applies to claims 7-8. 
	Claim 1 recites “calculating the arterial oxygen saturation based on a variation of the index value associated with a change of the presumptive value”. It is understood 
	Claims 5 and 6 recite the limitation "the calculated arterial oxygen saturation". It is unclear whether the applicant is referring to the presumptive value of an arterial oxygen saturation or the arterial oxygen saturation based on a variation of the index value associated with a change of the presumptive value.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inukai et al. (USPN 2007/0016085).
	Regarding claims 1, 7-8, Inukai et al. discloses a pulse oximeter comprising: one or more processor ([0026]-[0028]); and one of more memory storing instructions executable by the one 
	 Regarding claim 2, Inukai et al. discloses the arterial oxygen saturation is calculated based on a quadratic differential value of the index value with the presumptive value being changed ([0028]-[0030]).
 	Regarding claim 3, Inukai et al. discloses the index value is acquired based on a time period during which one of the arterial blood component signal and the venous blood component signal is above or below a threshold ([0028]-[0030], [0039]).
	Regarding claim 4, Inukai et al. discloses when the instructions are executed by the one or more processor, the one or more processor causes the pulse oximeter to calculate a venous oxygen saturation of the subject based on the variation of the index value associated with the change of the presumptive value ([0028]-[0030]).

	Regarding claim 6, Inukai et al. discloses a notifier configured to perform a notification when the calculated arterial oxygen saturation is below a predetermined value ([0039]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARJAN FARDANESH/Examiner, Art Unit 3791